Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  It is found that the rail brake of the instant invention is different than the prior art of record.  None of the prior art shows the eccentrics as parts of the camshaft to overcome the spring forces and to release the brake.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
A discussion of the closest prior art is included for the record.
Onuki et al. (2004/0099492) shows a rail brake comprising multiple brake pads 14 to be moved inward by springs 21 to grip the rail 4.  Solenoid 8 is energized to pull the brake pad outward against the spring forces to release the grip on the rail, see figure 3.
Hara (5,460,452) shows a guide unit with a lever 21e coupled to camshaft 21b.  The lever is manually rotated to brake or release the rail 1.  However, Hara does not show eccentrics as parts of the camshaft 21b to overcome spring forces and to release the brake.  
None of the prior art shows the eccentrics as parts of the camshaft to overcome the spring forces and to release the brake.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watanabe, Chikamatsu, Rudy and Keller are cited for other rail brakes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657